Citation Nr: 1430949	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-05 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from June 1998 to April 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2010, the Veteran's representative contended that the Veteran's service-connected anxiety disorder had worsened.  In light of the Veteran's continuous psychiatric treatment and the time lapse since the last VA examination in October 2009, a new VA examination is necessary to assess the current severity of the Veteran's claimed anxiety disorder.  See 38 C.F.R. § 3.327(a).  Updated treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's more recent treatment records (since April 2010) from the VA Medical Center in Minneapolis, Minnesota, and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any impairment related to the Veteran's anxiety disorder.  The claims file must be made available to and reviewed by the examiner.

All pertinent symptomatology and findings of the Veteran's anxiety disorder are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must provide a complete rationale for any opinion given without resorting to speculation, resolving any conflicting medical opinions.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

